Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Terminal Disclaimer
The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application # 16041181, (patent # US 11128575) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
The closest prior art of record Wang ("Wang", US 20170339001) in view of Wiener et al ("Wiener", US 20190028369) in further view of Talpey et al ("Talpey", US 20130007180) and in even further view of Pala et al ("Pala", US 20190149316) does not teach a system for increasing processing efficiency through automated resource field transformation, the system comprising: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: receive a first message comprising a plurality of resource fields, wherein the first message is associated with a message reference code; identify a first resource field of the plurality of resource fields that comprises a burdensome resource element, wherein identifying the first resource field comprises: identifying a message template associated with the received first message; determining a position of a field of the message template that is associated with a largest resource size of the message template; identifying the first resource field in the received first message based on the position of the field of the message template that is associated with the largest resource size of the message template; determining a specific resource format type of a data file in the first resource field, wherein the data file in the first resource field is of a different resource format type from at least one other data file of other resource fields in the received first message; and determining that the data file in the first resource field meets a predetermined resource size threshold for the specific resource format type; extract the burdensome resource element from the first resource field of the first message to generate a slim message; route the extracted burdensome resource element to a burdensome resource processing system by storing the burdensome resource element in a relational database that associates the burdensome resource element with the message reference code or a burdensome resource reference code, wherein the burdensome resource processing system comprises a specialized processing system configured to process resource elements of the same resource type as the burdensome resource element; process the slim message to execute an event associated with the first message; receive a request for the burdensome resource element, wherein the request comprises the message reference code or the burdensome resource reference code; query the relational database based on the request to identify the burdensome resource element within the relational database; retrieve the burdensome resource element from the relational database; and transmit the burdensome resource element to a remote computing device.  
When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record.
	Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent case Application # 16041181, (patent # US 11128575). Examiner has reviewed the search strategies and results of the parent case. Examiner finds those search strategies and results are still applicable to current claimed invention. Examiner has performed further text and interference searches on current independent claim language. Examiner has found that there is no sufficient evidence to suggest or indicate how to combine elements of prior arts as searched and identified in fully mapping into applicant's current independent claims. 
Therefore, Claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Word (US 20150381549), Abstract - Methods and systems for implementing message batching in a distributed strict queue are disclosed. A plurality of messages are distributed to a plurality of queue servers based on strict order parameters for the messages. Messages that share a value for the strict order parameter are distributed to the same queue server. The messages are enqueued at the queue servers. Messages that share a value for the strict order parameter are enqueued in a strict order based on the time of receipt at the queue server. A batch comprising individual messages is sent to a queue client. The messages that share a value for the strict order parameter are batched in the strict order.
Liu et al (US 20160191564), Abstract - A web server includes a servlet and a pluggable API firewall filter coupled to the servlet. The pluggable filter protects the web server from content based attacks by rejecting messages received from a client device. The pluggable filter includes a .jar, and the .jar is placed into a class path of the web server or packaged into a target web application archive (WAR).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444          
                                                                                                                                                                                   
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444